FILED
                            NOT FOR PUBLICATION                               OCT 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10056

               Plaintiff - Appellee,              D.C. No. 4:10-cr-01764-DCB

  v.
                                                  MEMORANDUM *
LEANNE VERONICA CHAVARRIN,
a.k.a. Leanne Veronica Chavarin, a.k.a.
Leanne Veronica Chavrin,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Leanne Veronica Chavarrin appeals from the 10-month sentence imposed

following her guilty-plea conviction for conspiracy to transport illegal aliens, in

violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I) and (a)(1)(B)(i); and attempt to bring in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an illegal alien, in violation of 8 U.S.C. § 1324(a)(2)(A). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Chavarrin contends that the district court procedurally erred by imposing his

sentence based on a factor that had already been contemplated in calculating the

advisory Guidelines range. The record reflects that the district court carefully

considered the 18 U.S.C. § 3553(a) sentencing factors before determining that a

sentence at the high end of the Guidelines range was appropriate under the

circumstances. The district court did not procedurally err, and the sentence is

substantively reasonable under the totality of the circumstances and in light of the

sentencing factors set forth in 18 U.S.C. § 3553(a). See Gall v. United States, 552
U.S. 38, 51 (2007); see also United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                          2                                    11-10056